COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 2-08-329-CV

BOB AND JANE DURHAM                                            APPELLANTS

                                       V.

STEVE AND CATHY STROUD                                           APPELLEES

                                   ----------

             FROM COUNTY COURT AT LAW OF COOKE COUNTY

                                   ----------

             MEMORANDUM OPINION 1 AND JUDGMENT

                                   ----------

     We have considered “Appellants’ Motion To Dismiss Appeal.” It is the

court’s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

     Costs of the appeal shall be paid by appellants, for which let execution

issue. See Tex. R. App. P. 43.4.




                                                PER CURIAM

PANEL: GARDNER, DAUPHINOT, and MEIER, JJ.

DELIVERED: January 8, 2009



     1
         … See Tex. R. App. P. 47.4.